Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claims 1, 5, 7 and 9-13, 15, 17and 19 is pending.
Claims 9-13, 15 and 17 is withdrawn.
Claims 1, 5, 7 and 19 is examined herewith.
Applicants response filed 5/5/2021 has been received and entered in the application.
 

Action Summary
Claim 1, 5, 7 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dahmen (WO 2012/143127) and Owen (WO 2015/103262) both are of record is maintained with modifications due to applicants amendment of claims.


Response to Arguments

Applicants again argue that none of the three active compounds recited in instant claim 1 and 7 is a fungicidal multi-site inhibitor.  This argument has been fully considered but has not been found persuasive. First, is appears that applicants are arguing limitation of “a multi-site fungicide” in which is not presented in the instant N-(5-chloro-2-isopropylbenzyl)-N-cyclopropyl-3-(difluoromethyl)-5-fluoro-1-methyl-1H-pyrazole-4-carboxamide (compound A5) (claim 2) which is also exemplified in tables 4d, 5b, 6f, 8e, 8f and 12e. And Owen teaches 5-fluoro-4-imino-3-methyl-1-[(4-methylphenyl) sulfonyl]-3,4- dihydropyrimidin-2(1 H)-one) (which is a fungicide).  Formula 1 and at least additional fungicide in which the at least one additional fungicide (claim 1).  Since Dhamen teaches that N-(5-chloro-2-isopropylbenzyl)-N-cyclopropyl-3-(difluoromethyl)-5-fluoro-1-methyl-1H-pyrazole-4-carboxamide meets the limitation of Owen and the instant claims with a reasonable expectation of success absence evidence to the contrary.

Previous Rejection

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to 
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1, 5 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dahmen (WO 2012/143127) and Owen (WO 2015/103262) both are of record.



Dahmen teaches an active compound combination of fungicides (abstract and entire document) comprising:
(A) N-(5-chloro-2-isopropylbenzyl)-N-cyclopropyl-3-(difluoromethyl)-5-fluoro-1-methyl-1H-pyrazole-4-carboxamide (compound A5) (claim 2) which is also 
Owen teaches the following:
A synergistic fungicidal mixture, comprising: 
a fungicidally effective amount of the compound of Formula I:

    PNG
    media_image1.png
    100
    140
    media_image1.png
    Greyscale
(which is 5-fluoro-4-imino-3-methyl-1-[(4-methylphenyl)sulfonyl]-3,4- dihydropyrimidin-2(1 H)-one).  Formula 1 and at least additional fungicide in which the at least one additional fungicide is a fungicidal multi-site inhibitor (claim 1).
	It would have been obvious to one of ordinary skills in the art to combine two or more known fungicides together to treat fungal pathogen.  As stated in In re Kerkhoven, 626 F.2d 846, 205 USPQ 1069, at page 1072 (CCPA 1980):
It is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition which is to be used for the very same purpose.  In re Susi, 58 CCPA 1074, 1079-80, 440 F.2d 442, 445, 169 USPQ 423, 426 (1971); In re Crockett, 47 CCPA 1018, 1020-21, 279 F.2d 274, 276-77, 126 USPQ 186, 188 (CCPA 1960).  As this court explained in 
	While the art is silent with regards to the ratio of compound A and B, however, it can be reasonably extrapolated that compound A and compound B are at least a 1:1 ratio which falls within the instantly claimed ratios with expected synergism as the ratio falls within the instantly claimed ratio.  Additionally, the amounts of active agents to be used, the pharmaceutical forms, e.g., tablets, etc; mode of administration, flavors, surfactant are all deemed obvious since they are all within the knowledge of the skilled pharmacologist and represent conventional formulations and modes of administration. Furthermore, no unobviousness is seen in the ratio claimed because once the usefulness of a compound is known to treat a condition, it is within the skill of the artisan to determine the optimum ratio. Still Further, it is obvious to vary and/or optimize the amount of compound A and compound B provided in the composition, according to the guidance provided byDhamen and Owen, to provide a composition having the desired properties such as the desired (ratios, concentrations, percentages, etc.).   It is noted that “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.”  In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  


New Rejection

	Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dahmen (WO 2012/143127) and Owen (WO 2015/103262) both are of record as applied to claims 1, 5 and 19 above, and further in view of Dahmen (WO 2012/143127) and Owen (WO 2015/103262) both are of record.

	Dhamen and Owen as cited above.
	
Dhamen further teaches that the formulations mentioned can be prepared in a manner known per se, for example by mixing the active compounds or the active compound combinations (such as N-(5-chloro-2-isopropylbenzyl)-N-cyclopropyl-3-(difluoromethyl)-5-fluoro-1-methyl-1H-pyrazole-4-carboxamide) with at least one additive. Suitable additives are all customary formulation auxiliaries, such as, for example, organic solvents, extenders, solvents or diluents, solid carriers and fillers, surfactants (such as adjuvants, emulsifiers, dispersants, protective colloids, wetting agents and tackifiers), dispersants and/or binders or fixatives, preservatives, dyes and pigments, defoamers, inorganic and organic thickeners (page 27, lines 3-8).
It would have been obvious to one of ordinary skills in the art to include one or more additives selected from the group consisting of solvents, extenders, diluents, carriers, fillers, surfactants, dispersants, binders, fixatives, preservatives, dyes, pigments, defoamers, thickeners, water repellents, siccatives, UV stabilizers, 

For these reasons, the claimed subject matter is deemed to fail to be patentably distinguishable over the state of the art as represented by the cited reference.  The claims are therefore, properly rejected under 35 U.S.C. 103.In light of the forgoing discussion, the Examiner concludes that the subject matter defined by the instant claims would have been obvious within the meaning of 35 USC 103(a). 

From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. 
Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art at the time the invention was made, as evidenced by the references, especially in the absence of evidence to the contrary.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  



Conclusion
	Claims 1, 5, 7 and 19 is pending.
	No claims are allowed.

Communication
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHRIEN ANN CRUZ whose telephone number is (571)270-5238.  The examiner can normally be reached on Monday - Thursday 8-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KATHRIEN A CRUZ/Primary Examiner, Art Unit 1627                                                                                                                                                                                                        e